Citation Nr: 1522462	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from April 1982 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's hypertension began during service.  


CONCLUSION OF LAW

The criteria for service connection of hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is warranted based on the competent and probative evidence that the current hypertension began during service.  Although the service treatment and examination records do not reveal a diagnosis of hypertension, the May 2010 VA examiner, who reviewed the service medical evidence, found the Veteran "demonstrated signs of hypertension" and was "noted to be mildly hypertensive" during service, "though not formally diagnosed" until after getting out of service.  The examiner added that "no doubt renal artery stenosis was present during active duty and gave rise to . . . undetected renovascular hypertension."  There is no contrary medical opinion suggesting that the current hypertension is not related to service.  The Board finds the examiner's determination is not inconsistent with the service medical records, which document diastolic pressure readings at or above 80 mm, and is consistent with the post-service evidence of hypertension prior to the initial diagnosis of chronic kidney disease (see, e.g., July 2005 private treatment record revealing a history of hypertension) and the medical findings that renal hypertension, at least in part, caused the service-connected chronic kidney disease.  Resolving all reasonable doubt in favor of the Veteran, the Board finds service connection is warranted for hypertension


ORDER

Service connection for hypertension is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


